Citation Nr: 0002958	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  94-42 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for varicose 
veins in the left leg, status post vein stripping.

2.  Entitlement to a compensable evaluation for varicose 
veins in the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1989 to May 
1993.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a June 1994 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  Jurisdiction currently resides with 
the Houston, Texas, RO.


FINDING OF FACT

The appellant failed to report for a VA compensation 
examinations scheduled in June 1997, February 1998, and March 
1999.  There is no evidence of good cause which would excuse 
his failure to report for this examination.


CONCLUSIONS OF LAW

1.  The claim for a compensable evaluation for varicose veins 
in the left leg, status post vein stripping is denied.  
38 C.F.R. § 3.655(b) (1999).

2.  The claim for a compensable evaluation for varicose veins 
in the right leg is denied.  38 C.F.R. § 3.655(b) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims on appeal stem from a June 1994 rating decision 
wherein the RO granted service connection for bilateral 
varicose veins, status post vein stripping of the left leg 
and assigned a noncompensable evaluation.  The appellant 
perfected an appeal as to the assignment of the 
noncompensable evaluation.

In February 1997, the Board remanded the claim in order to 
obtain a VA examination that would detail the current 
condition of varicose veins in both the right and left lower 
extremities.  The RO was instructed to comply with the 
notification requirements regarding the duty to report and 
the consequences of a failure to report for examination 
pursuant to 38 C.F.R. § 3.655 (1999).

The appellant failed to report for a VA examination scheduled 
in June 1997.  The appellant failed to report for a VA 
examination scheduled in February 1998.  In April 1998, the 
appellant submitted a notice of a new address to the RO and 
requested transfer of his file to Houston, Texas.  In 
February 1999, the RO sent the appellant a letter to his 
Houston, Texas address indicating only that an examination 
had been requested and that a failure to appear would result 
in a decision on his claim based only on the evidence in the 
file as of the date of that letter.  The appellant failed to 
report for a VA examination scheduled in March 1999.  In 
April 1999, the RO attempted to notify the appellant by 
telephone of the importance of reporting for a scheduled VA 
examination.  The number had been disconnected without a 
forwarding number.

In September 1999, the Board found that although the RO had 
made substantial efforts to notify the appellant of the 
scheduled examinations, their efforts had not been in 
compliance with the governing regulation.  The issues were 
remanded in order for the RO to issue a Supplemental 
Statement of the Case that complied with the provisions of 
38 C.F.R. § 3.655.  

In October 1999 the RO issued a Supplemental Statement of the 
Case that complied with the notification provisions of 
38 C.F.R. § 3.655 and informed the appellant that he could 
show good cause for his failure to report for scheduled 
examinations.

As noted by the accredited representative, no correspondence 
with the appellant has been returned undeliverable and the 
appellant has not responded with good cause for his failure 
to report for scheduled examinations.

Under VA regulations, it is incumbent upon a veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (1999).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Ibid.

The record reflects that the appellant has been adequately 
notified of his obligation to report for VA examinations, 
that he has been given an opportunity to show good cause for 
his failure to report, and that the RO has complied with the 
Board's September 1999 Remand.  All duties owed to the 
appellant have been met.

There is no evidence showing good cause for his failure to 
report for the scheduled VA examination.  If the appellant 
chooses to make himself unavailable while at the same time 
pursuing a claim for VA benefits, that is his choice and he 
must bear any adverse consequences of such action.  What is 
clear is that VA has taken thorough and concerted efforts to 
assist the appellant in the development and adjudication of 
his claim.  Further action without response or assistance 
from the appellant constitutes a waste of limited government 
resources.  See e.g. Grivois v. Brown, 6 Vet. App. 136, 139 
(1994).

The appellant's claim for a compensable evaluation for 
varicose veins stemming from a disagreement with the 
noncompensable evaluation assigned at the time service 
connection was granted is not "an original compensation 
claim," which would allow the claim to be decided based upon 
the evidence of record when the appellant fails to show for 
an examination.  38 C.F.R. § 3.655(b); see Grantham v. Brown, 
114 F.3d 1156, 1158-59 (Fed. Cir. 1997); Holland v. Gober, 10 
Vet. App. 433, 435-36 (1997), aff'd, 39 F.3d 1574 (Fed. Cir. 
1994).  Rather, such claim falls under "any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for an increased rating" and is 
accordingly denied pursuant to 38 C.F.R. § 3.655(b).  

If the Board were compelled to rate on the evidence of 
record, the most competent evidence reflects that when 
examined by VA in 1993, the examiner established that there 
were no (none) varicose veins.  This objective evidence is 
far more probative than the veteran's lay testimony.  In the 
absence of reliable evidence of any manifestations, the 
disorder is no more than 0 percent disabling.  See 38 C.F.R. 
Part 4, code 7120 (1999 and 1993).  We again note that the 
veteran's refusal to appear for examinations prevents a 
meaningful discussion of the merits of the case.  There is no 
doubt to be resolved.


ORDER

A compensable evaluation for varicose veins in the left leg, 
status post vein stripping is denied.  A compensable 
evaluation for varicose veins in the right leg is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

